DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 05/04/2022. Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haneda (US Pub 20150375416).

Regarding Claim 1, Haneda discloses an electric power work device (10-Fig. 14) comprising: 
a body case (11-Fig. 14); 
a work tool (21 and 22-Fig. 14) protruding forward from a front part of the body case (Fig. 14, 21 and 22 protrude from the front of the chainsaw); 
a motor (23-Fig. 14) configured to drive the work tool; 
a battery (31-Fig. 14) configured to supply electric power to the motor (abstract); and
a battery removal mechanism (paragraph [0038], latch 24c, hook 36 and rails 24b; A-14, bottom side of side of battery 31 and bottom surface of housing 11)
wherein the body case receives the motor (Fig. 14, motor 23 is within housing 11), 
wherein the body case comprises: 
a body part (annotated Fig. 14, A-14, below); 
a top handle (A-14) provided above the body part and extending in a longitudinal direction (A-14, top handle extends along the longitudinal axis of the chainsaw); and 
a battery attachment part (24-Fig. 14) to which the battery is vertically detachably attached (paragraph [0071]); 
	wherein the battery removal mechanism comprises: a lower end of the battery (A-14); and a bottom surface of the body part of the body case (A-14), wherein the battery removal mechanism is configured to remove the battery upward from the battery attachment part by pushing down a rear end of the top handle (A-14, battery 24 is capable of being removed upwardly upon release of latch 24c and the forced applied would have a predictable result of the upward motion of batter 24).
	 wherein while the battery is attached to the battery attachment part, the lower end of the battery protrudes downward from a rear part of the bottom surface of the body part of the body case (A-14, battery 31 is coupled to the bottom side the body part), and 
Office Action dated: February 4, 2022a frontmost end of the battery is disposed in front of a rear end of the top handle (A-14, battery 31 is disposed in front of a rear end of the top handle, as denoted by the dotted line), 
wherein while the electric power work device is placed on a floor (A-14), a contact point between the floor and the battery is disposed in front of the rear end of the top handle in the longitudinal direction (A-14, contact point).


    PNG
    media_image1.png
    429
    904
    media_image1.png
    Greyscale


	Regarding Claim 2, Haneda discloses an electric power work device (10-Fig. 14) comprising: 
a body case (11-Fig. 14); 
a work tool (21 and 22-Fig. 14) protruding forward from a front part of the body case (Fig. 14, 21 and 22 protrude from the front of the chainsaw); 
a motor (23-Fig. 14) configured to drive the work tool; 
a battery (31-Fig. 14) configured to supply electric power to the motor (abstract); and
a battery removal mechanism (paragraph [0038], latch 24c, hook 36 and rails 24b; A-14, bottom side of side of battery 31 and bottom surface of housing 11),
wherein the body case receives the motor (Fig. 14, motor 23 is within housing 11),
wherein the body case comprises: 
a body part (annotated Fig. 14, A-14, below); 
a top handle (A-14) provided above the body part and extending in a longitudinal direction (A-14, top handle extends along the longitudinal axis of the chainsaw); and 
a battery attachment part (24-Fig. 14) to which the battery is vertically detachably attached (paragraph [0071]),
	wherein the battery removal mechanism comprises: a lower end of the battery (A-14); and a bottom surface of the body part of the body case (A-14); and a protrusion (A-14, contact point) formed on the bottom surface of the body part of the body case (A-14 contact point is formed on the bottom surface of the body part and case), wherein the body case is configured to rotate about the protrusion as a fulcrum (A-14, the housing of the chainsaw would rotate about the contact point if the force applied moves the battery upwardly, and a fulcrum arm would exist between the contact point and battery),
wherein the battery removal mechanism is configured to remove the battery upward from the battery attachment part by pushing down a rear end of the top handle (A-14, battery 24 is capable of being removed upwardly upon release of latch 24c and the forced applied would have a predictable result of the upward motion of batter 24).
	 wherein while the battery is attached to the battery attachment part, the lower end of the battery protrudes downward from a rear part of the bottom surface of the body part of the body case (A-14, battery 31 is coupled to the bottom side the body part) and the protrusion is disposed in front of the lower end of the battery and behind a front end of the bottom surface of the body part of the body case in the longitudinal direction (A-14, contact point is in front of the battery and behind the front end of the body part).

	Regarding Claim 3, Haneda discloses wherein the rear end of the top handle is joined to an upper end of the battery attachment part (Fig. 14, handle 12 is joined to attachment 24), wherein the battery attachment part inclines such that a lower part of the battery attachment part is disposed in front of an upper part of the battery attachment part (Fig. 14, attachment 24 is located in front of the upper part of the battery 31).

Regarding Claim 4, Haneda discloses wherein the rear end of the top handle is joined to an upper end of the battery attachment part (Fig. 14, handle 12 is joined to attachment 24), wherein the battery attachment part inclines such that a lower part of the battery attachment part is disposed in front of an upper part of the battery attachment part (Fig. 14, attachment 24 is located in front of the upper part of the battery 31).

Regarding Claim 5, Haneda discloses wherein the body case has a side surface on which a side handle (14-Fig. 15) is attached, wherein the side handle is disposed at the side of the top handle and extends from the front part toward a rear part of the body part of the body case (Fig. 15, handle 14 extends from handle 12 to towards the rear of tool 10).

Regarding Claim 6, Haneda discloses wherein the body case has a side surface on which a side handle (14-Fig. 15) is attached, wherein the side handle is disposed at the side of the top handle and extends from the front part toward a rear part of the body part of the body case (Fig. 15, handle 14 extends from handle 12 to towards the rear of tool 10).

Regarding Claim 7, Haneda discloses wherein the battery has a lower surface having an inclined surface (Fig. 15, battery 31 has an inclined surface contacting surface “S”) which extends downward as the inclined surface extends from a rear part to a front part of the battery (Fig. 15, bottom surface of battery 31 has a downward incline).

Regarding Claim 8, Haneda discloses wherein the battery has a lower surface having an inclined surface (Fig. 15, battery 31 has an inclined surface contacting surface “S”) which extends downward as the inclined surface extends from a rear part to a front part of the battery (Fig. 15, bottom surface of battery 31 has a downward incline).

Regarding Claim 9, Haneda discloses wherein an upper end of the battery is disposed above a lower peripheral end of the rear end of the top handle (Fig. 15, battery 31 is partially above a bottom portion of housing 11 which is comprises handle 12).

Regarding Claim 10, Haneda discloses wherein an upper end of the battery is disposed above a lower peripheral end of the rear end of the top handle (Fig. 15, battery 31 is partially above a bottom portion of housing 11 which is comprises handle 12).

Response to Arguments
Applicant’s arguments, see Drawing objections on page 6-7 and 112 on page 7, filed 05/04/2022, with respect to drawing objection and the 112 rejection have been fully considered and are persuasive. The drawing objections and the 112 rejections have been withdrawn. 
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument on page 8, that “In Haneda, a contact point between the floor and the battery pack (31) is disposed behind a rear end of the top handle (12). Thus, Haneda fails to disclose or reasonably suggest all the elements recited in independent claim 1”, the examiner disagrees because, the top handle of Haneda can be interpreted as show in Fig. A-14 above, handle can constitute a grip and all surrounding structure that supports the grip, and Fig. A-14 shows a portion of the battery disposed in front of the rear end of the top handle.
Regarding applicant’s argument on page 8-9, that “Haneda fails to disclose, "the protrusion is disposed in front of the lower end of the battery and behind a front end of the bottom surface of the body part of the body case in the longitudinal direction," as recited in the amended claims”, the examiner disagrees because the bottom surface of does not end at contact point of Fig. A-14 and the contact point is on the bottom surface of the tool, the bottom surface can be interpreted as the surface extending from the cutting blade and guide to the battery mounting interface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        06/21/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/23/2022